 

Exhibit 10.2

 

[tm2024151d1_ex10-2img001.jpg] 

  

Master Revolving Note

LIBOR-based Rate

Demand-Optional Advances (Business and Commercial Loans Only)

 

AMOUNT NOTE DATE MATURITY DATE       $1,500,000.00 June 30, 2020 ON DEMAND

 

1.        ON DEMAND (or as otherwise provided in this Note), FOR VALUE RECEIVED,
the undersigned, BHT FINANCIAL LLC, a Delaware limited liability company,
promises to pay to the order of COMERICA BANK (herein called “Bank”), at any
office of the Bank in the State of Michigan, the principal sum of ONE MILLION
FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00), or so much of said sum
as has been advanced and is then outstanding under this Note, together with
interest thereon as hereinafter set forth.

 

2.        This Note is a note under which Advances, repayments and re-Advances
may be made from time to time, subject to the terms and conditions of this Note.

 

3.        AT NO TIME SHALL THE BANK BE UNDER ANY OBLIGATION TO MAKE ANY ADVANCES
TO THE UNDERSIGNED PURSUANT TO THIS NOTE (NOTWITHSTANDING ANYTHING EXPRESSED OR
IMPLIED IN THIS NOTE OR ELSEWHERE TO THE CONTRARY, INCLUDING, WITHOUT
LIMITATION, IF BANK SUPPLIES THE UNDERSIGNED WITH A BORROWING FORMULA) AND THE
BANK, AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE, AND IN ITS SOLE
DISCRETION, MAY REFUSE TO MAKE ADVANCES TO THE UNDERSIGNED WITHOUT INCURRING ANY
LIABILITY DUE TO THIS REFUSAL AND WITHOUT AFFECTING THE UNDERSIGNED’S LIABILITY
UNDER THIS NOTE FOR ANY AND ALL AMOUNTS ADVANCED.

 

4.        Subject to the terms and conditions of this Note, each of the Advances
made hereunder shall bear interest at the Applicable Interest Rate, as elected
by the undersigned or as otherwise determined under this Note.

 

5.        Unless sooner demanded, accrued and unpaid interest on the unpaid
principal balance of each outstanding Advance hereunder shall be payable
monthly, in arrears, on the first Business Day of each month. Interest accruing
on the basis of the Prime Referenced Rate (to the extent applicable) shall be
computed on the basis of a year of 360 days, and shall be assessed for the
actual number of days elapsed, and in such computation, effect shall be given to
any change in the Applicable Interest Rate as a result of any change in the
Prime Referenced Rate on the date of each such change. Interest accruing on the
basis of the LIBOR-based Rate shall be computed on the basis of a 360 day year
and shall be assessed for the actual number of days elapsed from the first day
of the Interest Period applicable thereto but not including the last day
thereof.

 

6.        Upon demand and from and after the occurrence of any Default
hereunder, and so long as any such Default remains unremedied or uncured
thereafter, the Indebtedness outstanding under this Note shall bear interest at
a per annum rate of three percent (3%) above the otherwise Applicable Interest
Rate(s), which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Default hereunder.

 

7.        In no event shall the interest payable under this Note at any time
exceed the maximum rate permitted by law.

 

8.        THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 25% PER ANNUM OR THE
HIGHEST APPLICABLE USURY CEILING, WHICHEVER IS LESS.

 



- 1 -

 

 

9.        The amount and date of each Advance, its Applicable Interest Rate, its
Interest Period, if applicable, and the amount and date of any repayment shall
be noted on Bank’s records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve the undersigned
of its/their obligations to repay Bank all amounts payable by the undersigned to
Bank under or pursuant to this Note, when due in accordance with the terms
hereof.

 

10.        The undersigned may request an Advance hereunder, including the
refunding of an outstanding Advance as the same type of Advance, either (i) upon
the delivery to Bank of a written Request for Advance duly completed and
executed by the undersigned (as herein provided) or, (ii) to the extent
applicable, pursuant to a request submitted through Bank’s Loan Management
System (each a “Request”), in each case, subject to the following: (a) Bank
shall not have made demand hereunder and no Default, or any condition or event
which, with the giving of notice or the running of time, or both, would
constitute a Default, shall have occurred and be continuing or exist under this
Note; (b) each such Request shall be delivered to Bank by 11:00 a.m. (Detroit,
Michigan time) on the proposed date of the requested Advance; (c) the principal
amount of each LIBOR-based Advance shall be at least Two Hundred Fifty Thousand
Dollars ($250,000.00) (or such lesser amount as is acceptable to Bank in its
sole discretion); (d) the proposed date of any refunding of any outstanding
LIBOR-based Advance as another LIBOR-based Advance shall only be on the last day
of the Interest Period applicable to such outstanding LIBOR-based Advance; (e)
after giving effect to such Advance, the aggregate unpaid principal amount of
Advances outstanding under this Note shall not exceed the Loan Amount; and (f) a
Request, once delivered or submitted to Bank, shall not be revocable by the
undersigned; provided, however, as aforesaid, Bank shall not be obligated to
make any Advance under this Note.

 

11.        In the event that the undersigned is unable to request Advances
hereunder through the Bank’s Loan Management System, Advances hereunder may be
requested by delivery or submission to Bank by hand delivery, first class mail,
overnight courier, facsimile, email or other means of delivery acceptable to
Bank, of a written Request for Advance duly completed and executed by the
undersigned. Advances hereunder may be requested in the undersigned’s discretion
by telephonic notice to Bank. Any Advance requested by telephonic notice shall
be confirmed by the undersigned that same day by submission to Bank of a written
Request for Advance, as provided herein. The undersigned acknowledge(s) that if
Bank makes an Advance based on a request made by telephone, facsimile, email or
other means of delivery (other than by hand delivery, first class mail or
overnight courier), it shall be for the undersigned’s convenience and all risks
involved in the use of any such procedure shall be borne by the undersigned, and
the undersigned expressly agree(s) to indemnify and hold Bank harmless therefor.
Bank shall have no duty to confirm the authority of anyone requesting an Advance
by telephone, facsimile, email or any such other means of delivery. In the event
that the undersigned elect(s) to request Advances by telephonic notice,
facsimile, email or other means of delivery acceptable to Bank, the undersigned
acknowledge(s) and agree(s) that Bank may impose or require such verification,
authentication and other procedures as Bank may require from time to time.

 

12.        If, as to any outstanding LIBOR-based Advance, Bank shall not receive
a timely Request, or telephonic notice, in accordance with the foregoing
requesting the refunding or continuation of such Advance as another LIBOR-based
Advance for a specified Interest Period, effective as of the last day of the
Interest Period applicable to such outstanding LIBOR-based Advance, and as of
the last day of each succeeding Interest Period, the principal amount of such
Advance which is not then repaid shall be automatically refunded or continued as
a LIBOR-based Advance having an Interest Period equal to the same period of time
as the Interest Period then ending for such outstanding LIBOR-based Advance,
unless the undersigned is/are not entitled to request LIBOR-based Advances
hereunder or otherwise elect the LIBOR-based Rate as the basis for the
Applicable Interest Rate for the principal Indebtedness outstanding hereunder in
accordance with the terms of this Note, or the LIBOR-based Rate is not otherwise
available to the undersigned as the basis for the Applicable Interest Rate
hereunder for the principal Indebtedness outstanding hereunder in accordance
with the terms of this Note, in which case, the Prime Referenced Rate shall be
the basis for the Applicable Interest Rate hereunder in respect of such
Indebtedness for such period, subject in all respects to the terms and
conditions of this Note. The foregoing shall not in any way whatsoever limit or
otherwise affect Bank’s right to make demand for payment of all or any part of
the Indebtedness hereunder at any time in Bank’s sole and absolute discretion or
any of Bank’s rights or remedies under this Note upon the occurrence of any
Default hereunder, or any condition or event which, with the giving of notice or
the running of time, or both, would constitute a Default.

 



- 2 -

 

 

13.        Subject to the definition of an “Interest Period” hereunder, in the
event that any payment under this Note becomes due and payable on any day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and, to the extent applicable, interest shall continue
to accrue and be payable thereon during such extension at the rates set forth in
this Note.

 

14.        All payments to be made by the undersigned to Bank under or pursuant
to this Note shall be in immediately available United States funds, without
setoff or counterclaim, and in the event that any payments submitted hereunder
are in funds not available until collected, said payments shall continue to bear
interest until collected.

 

15.        If the undersigned make(s) any payment of principal with respect to
any LIBOR-based Advance on any day other than the last day of the Interest
Period applicable thereto (whether voluntarily, upon demand (whether or not any
Default shall have occurred and be continuing or exist under this Note),
required payment or otherwise), or if the undersigned fail(s) to borrow any
LIBOR-based Advance or fail(s) to refund an outstanding LIBOR-based Advance as a
LIBOR-based Advance, in any such case, after notice has been given by the
undersigned (or any of them) to Bank in accordance with the terms of this Note
requesting such Advance, or such refunding, or if the undersigned fail(s) to
make any payment of principal or interest in respect of a LIBOR-based Advance
when due, the undersigned shall reimburse Bank, on demand, for any resulting
loss, cost or expense incurred by Bank as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties, whether or not Bank shall
have funded or committed to fund such Advance. Such amount payable by the
undersigned to Bank may include, without limitation, an amount equal to the
excess, if any, of (a) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed or refunded, for the period from the date
of such prepayment or of such failure to borrow or refund, through the last day
of the relevant Interest Period, at the applicable rate of interest for said
Advance(s) provided under this Note, over (b) the amount of interest (as
reasonably determined by Bank) which would have accrued to Bank on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. Calculation of any amounts payable to Bank
under this paragraph shall be made as though Bank shall have actually funded or
committed to fund the relevant LIBOR-based Advance through the purchase of an
underlying deposit in an amount equal to the amount of such Advance and having a
maturity comparable to the relevant Interest Period; provided, however, that
Bank may fund any LIBOR-based Advance in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of the
undersigned, Bank shall deliver to the undersigned a certificate setting forth
the basis for determining such losses, costs and expenses, which certificate
shall be conclusively presumed correct, absent manifest error. The undersigned
may prepay all or any part of the outstanding balance under this Note or any
Indebtedness hereunder which is bearing interest based upon the Prime Referenced
Rate at any such time without premium or penalty. Any prepayment hereunder shall
also be accompanied by the payment of all accrued and unpaid interest on the
amount so prepaid. The undersigned hereby acknowledge(s) and agree(s) that the
foregoing shall not, in any way whatsoever, limit, restrict or otherwise affect
Bank’s right to make demand for payment of all or any part of the Indebtedness
under this Note at any time in Bank’s sole and absolute discretion, whether such
Indebtedness is bearing interest based upon the LIBOR-based Rate or the Prime
Referenced Rate at such time.

 

16.        For any LIBOR-based Advance, if Bank shall designate a LIBOR Lending
Office which maintains books separate from those of the rest of Bank, Bank shall
have the option of maintaining and carrying such Advance on the books of such
LIBOR Lending Office.

 



- 3 -

 

 

17.        If, at any time, Bank determines that, (a) Bank is unable to
determine or ascertain the LIBOR-based Rate, or (b) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Bank for any applicable Advance or Interest Period, or (c) the
Applicable Interest Rate will not accurately or fairly cover or reflect the cost
to Bank of maintaining any of the Indebtedness under this Note based upon the
LIBOR-based Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request a LIBOR-based Advance and refund an Advance as a LIBOR-based Advance
shall be suspended, and the Prime Referenced Rate shall be the basis for the
Applicable Interest Rate for all Indebtedness hereunder during such period of
time.

 

18.        If any Change in Law shall make it unlawful or impossible for the
Bank (or its LIBOR Lending Office) to make or maintain any Advance with interest
based upon the LIBOR-based Rate, Bank shall forthwith give notice thereof to the
undersigned. Thereafter, (a) until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request a LIBOR-based Advance and to refund an Advance as a LIBOR-based Advance
shall be suspended, and thereafter, the Prime Referenced Rate shall be the basis
for the Applicable Interest Rate for the Indebtedness hereunder during such
period of time, and (b) if Bank may not lawfully continue to maintain an
outstanding LIBOR-based Advance to the end of the then current Interest Period
applicable thereto, the Prime Referenced Rate shall be the basis for the
Applicable Interest Rate for the remainder of such Interest Period with respect
to such outstanding Advance.

 

19.        If any Change in Law shall (a) subject Bank (or its LIBOR Lending
Office) to any tax, duty or other charge with respect to this Note or any
Indebtedness hereunder, or shall change the basis of taxation of payments to
Bank (or its LIBOR Lending Office) of the principal of or interest under this
Note or any other amounts due under this Note in respect thereof (except for
changes in the rate of tax on the overall net income of Bank or its LIBOR
Lending Office imposed by the jurisdiction in which Bank’s principal executive
office or LIBOR Lending Office is located); or (b) impose, modify or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank (or its LIBOR Lending Office), or shall impose on Bank (or its
LIBOR Lending Office) or the foreign exchange and interbank markets any other
condition affecting this Note or the Indebtedness hereunder; and the result of
any of the foregoing is to increase the cost to Bank of maintaining any part of
the Indebtedness hereunder or to reduce the amount of any sum received or
receivable by Bank under this Note by an amount deemed by the Bank to be
material, then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned’s receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to the undersigned, setting
forth the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.

 

20.        In the event that any Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by Bank (or
any corporation controlling Bank), and Bank determines that the amount of such
capital or liquidity is increased by or based upon the existence of any
obligations of Bank hereunder or the maintaining of any Indebtedness hereunder,
and such increase has the effect of reducing the rate of return on Bank’s (or
such controlling corporation’s) capital as a consequence of such obligations or
the maintaining of such Indebtedness hereunder to a level below that which Bank
(or such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy and
liquidity), then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and/or
liquidity and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to
maintaining any Indebtedness hereunder. A certificate of Bank as to the amount
of such compensation, prepared in good faith and in reasonable detail by the
Bank and submitted by Bank to the undersigned, shall be conclusive and binding
for all purposes absent manifest error.

 



- 4 -

 

 

21.        This Note and any other indebtedness and liabilities of any kind of
the undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them); and reasonable
costs and expenses of attorneys and paralegals, whether inside or outside
counsel is used, and whether any suit or other action is instituted, and to
court costs if suit or action is instituted, and whether any such fees, costs or
expenses are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise (collectively
“Indebtedness”), are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively “Collateral”). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned’s principal dwelling or in any of the undersigned’s real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place, or (iii) if
the undersigned (or any of them) has (have) given or give(s) the Bank a deed of
trust or mortgage covering real property which, under Texas law, constitutes the
homestead of such person, that deed of trust or mortgage shall not secure this
Note or any other indebtedness of the undersigned (or any of them) unless
expressly provided to the contrary in another place.

 

22.        If (a) the undersigned (or any of them) or any guarantor under a
guaranty of all or part of the Indebtedness (“guarantor”) (i) fail(s) to pay
this Note or any of the Indebtedness within five (5) days of when due, by
maturity, acceleration or otherwise, or fail(s) to pay any Indebtedness owing on
a demand basis upon demand, which failure remains uncured for five (5) days
after written notice thereof; or (ii) fail(s) to comply with any of the terms or
provisions of any agreement between the undersigned (or any of them) or any
guarantor and the Bank, and any such failure continues beyond any applicable
grace or cure period, if any, expressly provided with respect thereto; or (iii)
become(s) insolvent or the subject of a voluntary or involuntary proceeding in
bankruptcy, or a reorganization, arrangement or creditor composition proceeding,
(if a business entity) cease(s) doing business as a going concern, (if a natural
person) die(s) or become(s) incompetent, (if a partnership) dissolve(s) or any
general partner of it dies, becomes incompetent or becomes the subject of a
bankruptcy proceeding, or (if a corporation or a limited liability company) is
the subject of a dissolution, merger or consolidation; or (b) any warranty or
representation made by any of the undersigned or any guarantor in connection
with this Note or any of the Indebtedness shall be discovered to be untrue or
incomplete; or (c) there is any termination, notice of termination, or breach of
any guaranty, pledge, collateral assignment or subordination agreement relating
to all or any part of the Indebtedness; or (d) there is any failure by any of
the undersigned or any guarantor to pay when due any of its indebtedness (other
than to the Bank) or in the observance or performance of any term, covenant or
condition in any document evidencing, securing or relating to such indebtedness;
or (e) the Bank deems itself insecure, believing that the prospect of payment or
performance of this Note or any of the Indebtedness is impaired or shall fear
deterioration, removal or waste of any of the Collateral; or (f) there is filed
or issued a levy or writ of attachment or garnishment or other like judicial
process upon the undersigned (or any of them) or any guarantor or any of the
Collateral, including, without limit, any accounts of the undersigned (or any of
them) or any guarantor with the Bank; then the Bank, upon the occurrence and at
any time during the continuance or existence of any of these events (each a
“Default”), may, at its option and without prior notice to the undersigned (or
any of them), cease advancing money or extending credit to or for the benefit of
the undersigned under this Note or any other agreement between the undersigned
and Bank, terminate this Note as to any future liability or obligation of Bank,
but without affecting Bank’s rights and security interests in any Collateral and
the Indebtedness of the undersigned to Bank, declare any or all of the
Indebtedness to be immediately due and payable (notwithstanding any provisions
contained in the evidence of it to the contrary), sell or liquidate all or any
portion of the Collateral, set off against the Indebtedness any amounts owing by
the Bank to the undersigned (or any of them), charge interest at the default
rate provided in the document evidencing the relevant Indebtedness and exercise
any one or more of the rights and remedies granted to the Bank by any agreement
with the undersigned (or any of them) or given to it under applicable law. In
addition, if this Note is secured by a deed of trust or mortgage covering real
property, then the trustor or mortgagor shall not mortgage or pledge the
mortgaged premises as security for any other indebtedness or obligations. This
Note, together with all other indebtedness secured by said deed of trust or
mortgage, shall become due and payable immediately, without notice, at the
option of the Bank, (a) if said trustor or mortgagor shall mortgage or pledge
the mortgaged premises for any other indebtedness or obligations or shall
convey, assign or transfer the mortgaged premises by deed, installment sale
contract or other instrument, or (b) if the title to the mortgaged premises
shall become vested in any other person or party in any manner whatsoever, or
(c) if there is any disposition (through one or more transactions) of legal or
beneficial title to a controlling interest of said trustor or mortgagor.

 



- 5 -

 

 

23.        The undersigned hereby expressly acknowledge(s) and agree(s) that
this Note is a demand note and matures upon issuance, and that the Indebtedness
hereunder shall be payable upon demand (unless earlier payment is required in
accordance with the terms and conditions of this Note), and that Bank may, at
any time in its sole and absolute discretion, without notice and without reason
and whether or not any Default shall have occurred and/or exist under this Note,
without notice, demand that this Note and the Indebtedness hereunder be
immediately paid in full. The Bank may from time to time make demand for partial
payments under this Note and these demands shall not preclude the Bank from
demanding at any time that this Note be immediately paid in full. The demand
nature of this Note shall not be deemed to be modified, limited or otherwise
affected by the fact that all or any part of the Indebtedness outstanding
hereunder may be bearing interest at an Applicable Interest Rate based upon the
LIBOR-based Rate or by the fact that LIBOR-based Rates shall have Interest
Periods applicable thereto, and Bank may make demand for payment of all or any
part of such Indebtedness at any time prior to the last day of any such Interest
Period, in each case, in Bank’s sole and absolute discretion. Further, the
demand nature of this Note shall not be deemed to be modified, limited or
otherwise affected by any reference to any Default in this Note, and to the
extent that there are any references to any Default(s) hereunder, such
references are for the purpose of permitting Bank to accelerate any Indebtedness
not on a demand basis and to receive interest at the applicable default rate
provided in the document evidencing the relevant Indebtedness.

 

24.        The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned’s obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank any amounts when due, and to the extent that
such accounts are insufficient to pay to the Bank all such amounts, the
undersigned shall remain liable for any deficiencies until paid in full.

 

25.        If this Note is signed by two or more parties (whether by all as
makers or by one or more as an accommodation party or otherwise), the
obligations and undertakings under this Note shall be that of all and any two or
more jointly and also of each severally. This Note shall bind the undersigned,
and the undersigned’s respective heirs, personal representatives, successors and
assigns.

 

26.        The undersigned waive(s) presentment, demand, protest, notice of
dishonor, notice of demand or intent to demand, notice of acceleration or intent
to accelerate, and all other notices, and agree(s) that no extension or
indulgence to the undersigned (or any of them) or release, substitution or
nonenforcement of any security, or release or substitution of any of the
undersigned, any guarantor or any other party, whether with or without notice,
shall affect the obligations of any of the undersigned. The undersigned waive(s)
all defenses or right to discharge available under Section 3-605 of the Uniform
Commercial Code and waive(s) all other suretyship defenses or right to
discharge. The undersigned agree(s) that the Bank has the right to sell, assign,
or grant participations or any interest in, any or all of the Indebtedness, and
that, in connection with this right, but without limiting its ability to make
other disclosures to the full extent allowable, the Bank may disclose all
documents and information which the Bank now or later has relating to the
undersigned or the Indebtedness. The undersigned agree(s) that the Bank may
provide information relating to this Note or relating to the undersigned to the
Bank’s parent, affiliates, subsidiaries and service providers.

 



- 6 -

 

 

27.        The undersigned agree(s) to pay or reimburse to Bank, or any other
holder or owner of this Note, on demand, any and all costs and expenses of Bank
(including, without limit, court costs, legal expenses and reasonable attorneys’
fees, whether inside or outside counsel is used, whether or not suit is
instituted, and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in connection with the preparation, execution, delivery,
amendment, administration, and performance of this Note and the related
documents, or incurred in collecting or attempting to collect this Note or the
Indebtedness, or incurred in any other matter or proceeding relating to this
Note or the Indebtedness.

 

28.        The undersigned acknowledge(s) and agree(s) that there are no
contrary agreements, oral or written, establishing a term of this Note and
agree(s) that the terms and conditions of this Note may not be amended, waived
or modified except in a writing signed by an officer of the Bank expressly
stating that the writing constitutes an amendment, waiver or modification of the
terms of this Note. As used in this Note, the word “undersigned” means,
individually and collectively, each maker, accommodation party, endorser and
other party signing this Note in a similar capacity. If any provision of this
Note is unenforceable in whole or part for any reason, the remaining provisions
shall continue to be effective. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

29.        For the purposes of this Note, the following terms have the following
meanings:

 

“Advance” means a borrowing requested by the undersigned and made by Bank under
this Note, including any refunding of an outstanding Advance as the same type of
Advance or, to the extent applicable, the conversion of any such outstanding
Advance to another type of Advance.

 

“Applicable Interest Rate” means the LIBOR-based Rate plus the Applicable Margin
or (subject to the terms of this Note) the Prime Referenced Rate plus the
Applicable Margin, as selected by the undersigned from time to time or as
otherwise determined in accordance with the terms and conditions of this Note.

 

“Applicable Margin” means four percent (4.0%) per annum.

 

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to LIBOR-based
Advances, the LIBOR-based Rate and the Daily Adjusting LIBOR Rate, also a day on
which dealings in dollar deposits are also carried on in the London interbank
market and on which banks are open for business in London, England.

 

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including, without limitation, any risk-based capital
guidelines or any interpretation, administration, request, regulation,
guideline, or directive relating to liquidity. For purposes of this definition,
(x) a change in law, treaty, rule, regulation, interpretation, administration or
implementation shall include, without limitation, any change made or which
becomes effective on the basis of a law, treaty, rule, regulation,
interpretation administration or implementation then in force, the effective
date of which change is delayed by the terms of such law, treaty, rule,
regulation, interpretation, administration or implementation, and (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R.
4173) and all requests, rules, regulations, guidelines, interpretations or
directives promulgated thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or promulgated, whether before or after the date hereof, and (z) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall each be deemed to be a “Change in Law”, regardless
of the date enacted, adopted, issued or implemented.

 



- 7 -

 

 

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:

 

(a)                for any day, the per annum rate of interest determined on the
basis of the rate for deposits in United States Dollars for a period equal to
one (1) month appearing on Page BBAM of the Bloomberg Financial Markets
Information Service at or about 11:00 a.m. (London, England time) (or as soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service) on any day, the “Daily Adjusting LIBOR Rate” for such
day shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be reasonably selected by Bank, or, in
the absence of such other service, the “Daily Adjusting LIBOR Rate” for such day
shall, instead, be determined based upon the average of the rates at which Bank
is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan time) (or
as soon thereafter as practical), on such day, or if such day is not a Business
Day, on the immediately preceding Business Day, in the interbank eurodollar
market in an amount comparable to the applicable principal amount of
Indebtedness outstanding hereunder and for a period equal to one (1) month;

 

divided by

 

(b)                1.00 minus the maximum rate (expressed as a decimal) on such
day at which Bank is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

  

provided, however, and notwithstanding anything to the contrary set forth in
this Note, if at any time the Daily Adjusting LIBOR Rate determined as provided
above would be less than one percent (1.0%), then the Daily Adjusting LIBOR Rate
shall be deemed to be one percent (1.0%) per annum for all purposes of this
Note. Each calculation by Bank of the Daily Adjusting LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

 

“Interest Period” means, with respect to a LIBOR-based Advance, a period of one
(1) month, two (2) months, or three (3) months, as selected by the undersigned
(and which period is acceptable to Bank in its sole discretion), or as otherwise
determined pursuant to and in accordance with the terms of this Note, commencing
on the day a LIBOR-based Advance is made or the day an Advance is converted to a
LIBOR-based Advance or the day an outstanding LIBOR-based Advance is refunded or
continued as another LIBOR-based Advance for an applicable Interest Period,
provided that any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day, except
that if the next succeeding Business Day falls in another calendar month, the
Interest Period shall end on the next preceding Business Day, and when an
Interest Period begins on a day which has no numerically corresponding day in
the calendar month during which such Interest Period is to end, it shall end on
the last Business Day of such calendar month. In the event that any LIBOR-based
Advance is at any time refunded or continued as another LIBOR-based Advance for
an additional Interest Period, such Interest Period shall commence on the last
day of the preceding Interest Period then ending.

 



- 8 -

 

 

“LIBOR-based Advance” means an Advance of which the Applicable Interest Rate is
based on the LIBOR-based Rate.

 

“LIBOR-based Rate” means a per annum interest rate which is equal to the
quotient of the following:

 

(a) the LIBOR Rate;

 

divided by

 

(b) 1.00 minus the maximum rate (expressed as a decimal) during such Interest
Period at which Bank is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

 

“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.

 

“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service at or about
11:00 a.m. (London, England time) (or as soon thereafter as practical), two (2)
Business Days prior to the first day of such Interest Period. In the event that
such rate does not appear on Page BBAM of the Bloomberg Financial Markets
Information Service (or otherwise on such Service), the “LIBOR Rate” shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be reasonably selected by Bank, or, in the absence of
such other service, the “LIBOR Rate” shall, instead, be determined based upon
the average of the rates at which Bank is offered dollar deposits at or about
11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period in the
interbank eurodollar market in an amount comparable to the principal amount of
the respective LIBOR-based Advance which is to bear interest on the basis of
such LIBOR-based Rate and for a period equal to the relevant Interest Period;
provided, however, and notwithstanding anything to the contrary set forth in
this Note, if at any time the LIBOR Rate determined as provided above would be
less than one percent (1.0%), then the LIBOR Rate shall be deemed to be one
percent (1.0%) per annum for all purposes of this Note. Each calculation by Bank
of the LIBOR Rate shall be conclusive and binding for all purposes, absent
manifest error.

 

“Loan Amount” means the face amount of this Note as set forth at the top of Page
1 hereof.

 

“Prime Rate” means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

 



- 9 -

 

 

“Prime Referenced Rate” means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

 

“Request for Advance” means a Request for Advance issued by the undersigned
under this Note in the form annexed to this Note as Exhibit “A”.

 

30.               No delay or failure of Bank in exercising any right, power or
privilege hereunder shall affect such right, power or privilege, nor shall any
single or partial exercise thereof preclude any further exercise thereof, or the
exercise of any other power, right or privilege. The rights of Bank under this
Note are cumulative and not exclusive of any right or remedies which Bank would
otherwise have, whether by other instruments or by law.

 

31.               THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE,
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS. This
Note amends, restates, supersedes and replaces that certain Master Revolving
Note dated as of February 2, 2018, made in the principal amount of One Million
and 00/100 Dollars ($1,000,000.00) by the undersigned payable to the Bank, as
amended (the “Prior Note”); provided, however, (i) the execution and delivery by
the undersigned of this Note shall not, in any manner or circumstance, be deemed
to be a payment of, a novation of or to have terminated, extinguished or
discharged any of the undersigned’s indebtedness evidenced by the Prior Note,
all of which indebtedness shall continue under and shall hereinafter be
evidenced and governed by this Note, and (ii) all Collateral and guaranties
securing or supporting the Prior Note shall continue to secure and support this
Note.

 

32.               This Note amends, restates, supersedes and replaces that
certain Master Revolving Note dated as of February 2, 2018, made in the
principal amount of One Million and 00/100 Dollars ($1,000,000.00) by the
undersigned payable to the Bank, as amended (the “Prior Note”); provided,
however, (i) the execution and delivery by the undersigned of this Note shall
not, in any manner or circumstance, be deemed to be a payment of, a novation of
or to have terminated, extinguished or discharged any of the undersigned’s
indebtedness evidenced by the Prior Note, all of which indebtedness shall
continue under and shall hereinafter be evidenced and governed by this Note, and
(ii) all Collateral and guaranties securing or supporting the Prior Note shall
continue to secure and support this Note.

 

[Signature Page Follows]

  

- 10 -

 

 

This Note is dated and shall be effective as of the date set forth above.

 

ADDRESS BORROWER       80 Red Schoolhouse Road BHT FINANCIAL LLC Chestnut Ridge,
New York 10977       By: BioHiTech Global, Inc.   Its: Member           By:
           Name: Brian C. Essman     Title: Chief Financial Officer

  

- 11 -



 

 



 